In October 2008 the plaintiff commenced this action against the defendant to recover the value of unmetered electricity which the defendant obtained for premises he owned in the Town of Greenville (hereinafter the subject property). On June 3, 2009, the defendant pleaded guilty in the County Court, Orange County (Freehill, J.), to the class D felony of grand larceny in the third degree (see Penal Law § 155.35). During the plea allocution, the defendant admitted to the elements of that crime, stealing property from the plaintiff valued in excess of $3,000 by diverting the electric meter for the subject property. Thereafter, the plaintiff commenced this action and, after a nonjury trial, a judgment was entered in favor of the plaintiff and against the defendant in the principal sum of $53,237.98.
Contrary to the defendant’s contention, the damages awarded to the plaintiff were not based on mere speculation and guesswork, but rather, were properly estimated based on reasonable inferences drawn from the evidence presented by the plaintiff at trial (see Rocha v Consolidated Edison Co. of N.Y., 22 NYS2d 157, 158-159 [1940]; see generally Story Parchment Co. v Paterson Parchment Paper Co., 282 US 555, 563 [1931]; Shoecraft v BBS Automotive Group, Inc., 48 AD3d 786, 787 [2008]). Dillon, J.E, Angiolillo, Florio and Dickerson, JJ., concur.